Order                                                      Michigan Supreme Court
                                                                 Lansing, Michigan

  December 10, 2010                                                      Marilyn Kelly,
                                                                             Chief Justice

  142190 & (13)(14)                                               Michael F. Cavanagh
                                                                    Maura D. Corrigan
                                                                   Robert P. Young, Jr.
                                                                   Stephen J. Markman
                                                                   Diane M. Hathaway
  BERNARD A. STUDLEY and                                          Alton Thomas Davis,
  JANET L. STUDLEY,                                                               Justices
             Plaintiffs-Appellees,
  v                                          SC: 142190
                                             COA: 300782
                                             Ogemaw CC: 09-657196-CH
  HILL TOWNSHIP, OGEMAW COUNTY
  ROAD COMMISSION, OGEMAW COUNTY
  DRAIN COMMISSION, DEPARTMENT OF
  TRANSPORTATION, DEPARTMENT OF
  TREASURY, DEPARTMENT OF NATURAL
  RESOURCES, SHADY SHORES PARK
  LOT OWNERS ASSOCIATION, GEORGE
  R. ALASKA, ET UX, DONALD D. ASHER
  TRUST, WILBURT AND PHYLLIS BAILER
  TRUST, JOSEPH M. BANNASCH SR., JOSEPH
  M. CAROLAN, VICKIE L. CAROLAN, BRUCE
  DAWSON, CONSTANCE E. DEBUSSCHERE,
  DAVID L. AND JO ANN HALL TRUSTS,
  EDWARD L. HALL, ET UX, ROBERT E.
  HENGY, GARY JOHN HUISKENS, ET UX,
  PAMELA M. HUNTER, ROBERT P. AND
  CAROL KANDALL TRUSTS, TRAVIS W.
  KANGAS, AMANDA M. KANGAS, BRIDGET
  KAY KANICKI, JOHNNIE G. KARL, KELLI R.
  KIRK, MICHAEL P. MARTIN, CLIFFORD
  MARTIN, RICHARD J. MAZUR, CONSTANCE
  MAZUR, GREGG P. MILES, RHONDA S.
  MILES, CHARLES RANDOLPH, ET UX, PAUL
  J. SHEMON, DAWN L. SHEMON, WENDY K.
  SLIGER, STEVEN R. SLIGER, JACK L. STOWE,
  KURT P. TRAUTNER, ROMAN F. VANTHOMME,
  GRACE M. VANTHOMME, SCOTT E. WELLNITZ,
  SHELLE E. WELLNITZ, DAVID T. WEST,
  ANDREA J. WEST, DAVID M. WILLIAMS,
  DENISE SUZANNE WILLIAMS, MARK WILSON,
  LETISIA WILSON, CAROL A. YOE, AND
  CLAUDE H. YOE, SR.,
             Defendants,
                                                                                                               2



and
TERRY LEE ELLISON,
          Defendant-Appellant.

_________________________________________/

      On order of the Court, the motion for immediate consideration is GRANTED.
The application for leave to appeal the December 1, 2010 order of the Court of Appeals is
considered, and it is DENIED, because we are not persuaded that the questions presented
should now be reviewed by this Court. The motion for stay is DENIED.

       YOUNG, J. (concurring).

       I concur in the order denying leave. This case comes to us on an interlocutory
appeal, and the defendants have not shown that their rights will be irreparably damaged
by the failure of this Court to intervene at this time.

        The defendants claim that, contrary to Tomecek v Bavas, 482 Mich 484 (2008), the
plaintiffs are attempting to effect a change in substantive property rights through
proceedings under the Land Division Act (LDA), MCL 560.101 et seq. However, the
record below is simply not sufficiently developed to determine the merits of defendants’
claim, especially since no final order has affected defendants’ substantive property rights.
Furthermore, the defendants may appeal by right any final order or judgment that
purports to alter their substantive property rights. Accordingly, there is no need for this
Court to intervene at this time.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 10, 2010                   _________________________________________
       p1207                                                                 Clerk